Citation Nr: 0938857	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service in the United States 
Coast Guard from November 1984 to February 1996.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for PTSD.

The Veteran testified during an informal hearing before a 
Decision Review Officer in June 2006; a summary of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is not shown to have an acquired psychiatric 
disorder including PTSD as a result of events during military 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in June 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in June 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in August 2006.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) (2009).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  Enclosed 
with the June 2004 VCAA letter was a PTSD stressor 
questionnaire which the Veteran was requested to complete and 
return.  He did not do so.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  His service treatment 
records and all relevant VA treatment records pertaining to 
his claimed disability have been obtained and associated with 
his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat Veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the Veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background

Service treatment records, including an October 1984 
enlistment physical examination report and October and 
November 1984 reports of medical history, a June 1993 
periodic examination report and report of medical history, 
are silent for any psychiatric complaints, diagnoses, or 
treatment. 

During an April 1996 VA medical examination, the Veteran 
reported no history of depression, PTSD, or anxiety state.  
The physician noted that on psychiatric evaluation, the 
Veteran's behavior and comprehension were appropriate, as was 
his memory, and there was no sign of undue tension noted.

In a May 2004 VA progress note the Veteran tested positive in 
a screening for PTSD.  An interdisciplinary team note 
indicated that the Veteran was divorced, and worked for the 
United States Post Office.  His substance abuse of choice had 
been alcohol and cocaine. The substance abuse lead to his 
divorce in 1997.  He was positive for screening for 
depression and PTSD.  He was positive for HIV (Human 
immunodeficiency virus).  He was negative for military sexual 
trauma.  He served in the Coast Guard for about 12 years.  He 
described stressful events as picking up numerous bodies from 
boating accidents and the feeling of being near death while 
on heavy seas and bad weather.  He had memories and dreams 
about these events.  He was recommended for a 10-day mental 
health program.

In a September 2004 VA HIV examination report, the Veteran 
reported that he had emotional problems due to HIV and had 
been in alcohol and drug rehabilitation.  He had been sober 
for three months.  

During a September 2004 VA initial evaluation for PTSD, the 
Veteran reported that he was divorced, employed full time, 
had "lifelong friends" from grade and high school, started 
drinking at approximately age 12 to 13, experimented with 
drugs while in high school, enlisted in the Coast Guard a 
year after high school, had no problems while in training, 
and that he was a boatswains mate in the service, responsible 
for running boats and conducting search and rescue missions 
with a crew of 3 to 4 people under him.  He stated that his 
alcohol use continued and increased during his time in the 
Coast Guard.  The Veteran reported stress or traumatic events 
including "a combination of things, picking up dead bodies, 
picking up young people who committed suicide, people who 
have been badly mutilated by boating accidents."  He also 
reported that he and his crew were often sent out on missions 
in extremely inclement weather.  He indicated that he tested 
positive for HIV in 1996 and was forced to take a medical 
retirement from the Coast Guard.  He stated that after 
service he worked as a driver for Pepsi Corporation until he 
got a driving under the influence (DUI) ticket, and 
afterwards obtained employment with the postal service and 
continued to work there.  He stated that his job was, "going 
real well now."  He reported occasional difficulties getting 
along with co-works and supervisors which he attributed to 
his "anger problem."  He reported that after the military, 
he began to use cocaine regularly and alcohol one day a week.  

He complained of intrusive thoughts about his experiences in 
the Coast Guard "all the time."  He stated that he had 
intrusive thoughts at work and often when he is driving, and 
that he gets flashbacks of what he had been through that 
"comes and goes." He reported he experienced nightmares 
which he attributed to his experiences in the Coast Guard and 
that they had diminished since his initiation on psychotropic 
medications.  He also recalled having triggers of distressing 
recollections, frequent nighttime awakening without 
medication, feeling "hyped up" when around water or other 
people.  After a mental status examination and review of the 
claims file, the psychologist determined that the Veteran's 
reported stressor did not meet DSM-IV criterion A 
requirement, and that although the Veteran reported some 
symptoms consistent with re-experiencing and avoidance, he 
did not present with the full constellation of symptomatology 
per DSM-IV for a diagnosis of PTSD.  The psychologist noted 
that the Veteran did not report clinically significant 
distress and there was no indication that his symptoms impair 
his social, occupational, or emotional functioning.  The 
examiner diagnosed dysthymic disorder, mild to moderate, 
remitting, and unrelated to military service time.  The 
examiner opined that the Veteran's reported difficulties both 
occupationally and socially appeared to be related to his 
substance abuse problem which, per his report, predated his 
military service time.

In a January 2005 VA therapy progress note, the Veteran 
reported no major depression problems.  The psychologist 
diagnosed depression, not otherwise specified (NOS), 
substance abuse in remission, and rule out PTSD.  

VA progress notes dated from January 2005 to October 2005 
reveal the Veteran continued to undergo individual therapy, 
with a diagnosis of rule out PTSD, depression NOS, and 
substance abuse in remission. 

In an August 2005 VA progress note, the Veteran's PTSD 
screening was negative. 

In an August 2005 VA therapy progress note, the Veteran 
reported some off and on memories of his traumatic 
experiences, but the examiner noted that he appeared to be 
managing the memories fairly well and that they were 
intermittent.  The psychologist diagnosed depression NOS, 
features of PTSD, and substance abuse in remission. 

In a September 2005 VA progress note, the psychologist noted 
that the Veteran was treated for features of PTSD/mild PTSD, 
provisional.  He noted that the test results appeared to put 
him in the potential range for PTSD, but that he was 
functioning much better than most people with PTSD problems.  

Analysis

The Veteran has submitted medical records concerning his 
treatment for a psychiatric disorder; in essence, the 
diagnosis has been either to rule out PTSD, or that he was 
within the potential range for PTSD, or that screening for 
PTSD was negative.  No other diagnosed acquired psychiatric 
disorder has been related to service by the medical 
evaluators.

Service medical records are negative for a diagnosis of PTSD 
or for an acquired psychiatric disorder.  The first post 
service medical evidence of PTSD or any other acquired 
psychiatric disorder is dated in 2004, nearly 8 years after 
the Veteran's separation from active service.

The Board recognizes the provisional diagnosis of PTSD 
discussed by the Veteran's treating VA psychologist in the 
September 2005 VA progress note.  However, the Board finds 
the diagnosis garners little probative weight.  The Board 
notes that this statement does not provide an acceptable 
diagnosis of PTSD for VA purposes, as the records do not 
discuss if the therapist reviewed the claims file or how the 
Veteran's reported symptomatology establishes a PTSD 
diagnosis that comports with 38 C.F.R. § 4.125 (2009) and the 
adopted criteria of the DSM-IV.  Conversely, the Board 
accords great probative value to the September 2004 VA 
psychologist's report which takes into account the Veteran's 
claims file and evaluates each DSM-IV criteria necessary for 
a diagnosis of PTSD.  

Because the claimed PTSD is not based on combat experiences, 
the Veteran's statements regarding stressful events are not 
sufficient to establish the incurrence of a stressor.  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In this regard, in June 2004, the Veteran 
was requested to complete and return to VA a PTSD stressor 
questionnaire that would have provided potentially verifiable 
information.  He did not do so.  The duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors actually occurred.  The 
Board observes that, without more information such as dates 
or indication of the location of any of the stressful 
incidents, the Veteran's assertions that he was involved in 
gruesome sea rescues and recoveries, and was in extremely 
inclement weather at sea, are not capable of verification.  
The evidence of record contains no supporting evidence and no 
corroborating official records, buddy statements, or other 
proof of these alleged stressors.  The Veteran's account of 
the claimed stressors is too vague and unspecific to verify.  
Because generally anecdotal incidents such as many of the 
events alleged by the Veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) (2008).  

In addition to a lack of verifiable stressors, the Board 
finds that the most persuasive medical evidence that 
specifically addresses the question of whether the Veteran 
has PTSD weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board notes that the VA examiner diagnosed the Veteran 
with dysthymic disorder; however, the examiner specifically 
stated that it was unrelated to military service, and that 
his reported difficulties both occupationally and socially 
appeared to be related to his substance abuse problem.  
Consequently, service connection is not in order for PTSD or 
for an acquired psychiatric disorder other than PTSD.

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has a 
current psychiatric disability that is associated with 
military service, this claim turns on medical matters-a 
diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for a psychiatric disability to include PTSD must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


